Title: From John Adams to Edmund Jenings, 3 August 1782
From: Adams, John
To: Jenings, Edmund




Aug 3. 1782

Sir

Your Favour with the Anecdote and that with the Preliminaries, I have recd. Be So good as to Send me every Thing of this Sort, which I will not fail to make a good Use of.
The Imprudence of Ld shelburne in keeping open the question of American Independence, appears, every day more glaring to me and I find it is Seen in the Same light generally in Europe. The Kings Mulish Stubbornness, may cost him very dear. What a dreadfull Curse to have a Mule for a King or a Statholder! What a fine Excuse they furnish to Spain and France? who need no other Justification than british Indiscretion is sure to afford them.
The Court Gazettes in this Country are growing more patriotick, one of them told me lately, “Monsieur, Vous Serez plus content de notre Gazette a l’avenir” and he has kept his Word. Indeed Frisland and Zealand and even Holland are taking Steps, which are alarming to these Gentry. Calling for Orders and Letters, means more than an attack upon the Duke, and has had an Effect accordingly.
I long to See Mr Days Pamphlet. Pray what and who is this Mr Day?
Can you tell me the Names of the monthly and critical Reviewers in London? Franklin and Bancroft have Connections ancient and modern with those Writers, and indeed with most of the Printers and Booksellers in London, which enable them to get a million of Wickednesses and Follies, published, to answer their Views, and to prevent Somethings which would serve a better Purpose, from being published.
Will you be so good as to get Something like this inserted in some of the Papers, absolutely without its being known to any body but yr friend to whom you may send it, that it comes from you.
